Exhibit P08000042648 FILED April 28, 2008 Sec. of State jshivers Electronic Articles of Incorporation For ALTERNATIVE ENERGY PARTNERS, INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: ALTERNATIVE ENERGY PARTNERS, INC. Article II The principal place of business address: 6371 COLLINS ROAD #916 JACKSONVILLE, FL.32244 The mailing address of the corporation is: 6371 COLLINS ROAD #916 JACKSONVILLE, FL.32244 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 50,000,000 COMMON, Article V The name and Florida street address of the registered agent is: RICHARD P. GREENE BUSINESS AND LEGAL SUPPO 2400 E COMMERCIAL BLVD. SUITE FT LAUDERDALE, FL.33308 -1- P08000042648 FILED April 28, 2008 Sec. of State jshivers I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:RICHARD P. GREENE Article VI The name and address of the incorporator is: RICHARD P. GREENE BUSINESS AND LEGAL SUPPORT INC. 2400 E COMMERCIAL BLVD. SUITE FT LAUDERDALE, FL 33308 Incorporator Signature:RICHARD P. GREENE Article VII The initial officer(s) and/or directors) of the corporation is/are: Title:PSD MICHAEL
